                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. 5:13-CR-5-D
                                  No. 5:15-CV-204-D


 DELLONTE RASHAUN SEBURN,                 )
                                          )
                          Petitioner,     )
                                          )
                  v.                      )                   ORDER
                                          )
 UNITED STATES OF AMERICA,                )
                                          )
                          Respondent.     )

        On July 22, 2016, Dellonte Rashaun Sebum ("Sebum") moved pro se to file a "belated

 Johnson claim" [D.E. 108]. Sebumisaconvicted bank robber under 18 U.S.C. § 2113(a), who has

. already filed an unsuccessful petition under 28 U.S.C. § 2255. See Sebum v. United States, No.

 5:13-CR-5-D, 2016 WL4411530, at* 1-3 (E.D.N.C. June 30, 2016). anpea.ldismissed, 678 F. App'x

 121 (4th Cir. 2017) (per curiam) (unpublished). Thus, the court DISMISSES the motion [D.E. 109]

 as successive. See, e.g.• 28 U.S.C. § 2255(h); Gonzalez v. Crosby. 545 U.S. 524, 528-38 (2005);

 Richardson v. Thomas, 930 F.3d 587, 595-600 (4th Cir. 2019); Moses v. Joyner, 815 F.3d 163,

 167-69 (4th Cir. 2106). Alternatively, the court DENIES the motion [D.E. 109] as meritless. The

 Supreme Court's holding in Johnson v. United States, 135 S. Ct. 2551, 2563 (2015), has nothing to

 do with Sebum's conviction under 18 U.S.C. § 2113(a). The court DENIES a certificate of

 appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack

 v. McDaniel, 529 U.S. 473, 484 (2000).

        SO ORDERED. This _J_ day of August 2020.


                                                        ~s~.o~~m
                                                        United States District Judge


            Case 5:13-cr-00005-D Document 119 Filed 08/04/20 Page 1 of 1
